Sanders, J.
(dissenting) — The majority is correct that CrR 6.1(d) requires entry of written findings of fact and conclusions of law at the conclusion of a bench trial. However, since the failure to enter written findings and conclusions has in this case resulted in unnecessary delay contrary to the text of Washington Constitution article I, section 10, I must dissent from the majority’s decision to remand this case rather than simply reverse the conviction.
I agree in some cases remand may be appropriate. However, failure to comply with CrR 6.1(d) does not automatically result in remand: it is first necessary to consider whether the passage of time since trial has prejudiced the accused or whether violation of the rule causes a gross appearance of unfairness. Cf., e.g., State v. Harp, 13 Wn. App. 273, 275, 534 P.2d 846 (1975) (finding that delay of criminal trial violates article I, section 10, if there is prejudice to accused); State v. McCrorey, 70 Wn. App. 103, 116, 851 P.2d 1234 (1993) (“The total disregard for procedure in this case [where trial court did not provide written findings and conclusions required by JuCR 7.11(d)] creates an appearance of unfairness that compels dismissal”). Under CR 6.1(d) the issues of delay and appearance of unfairness are intertwined. The majority directs entry of written findings and conclusions on remand after this appeal; however the majority’s solution (to remand to “cure” the unfairness) results in yet greater unfairness and delay. Cf. State v. Witherspoon, 60 Wn. App. 569, 572, 805 P.2d 248 (1991) (dismissing charges and refusing to remand following failure to enter written findings and conclusions in *627violation of JuCR 7.11(d) because “the practice of permitting findings to be entered after the appellant has framed the issues in his brief has an appearance of unfairness” and delay caused by remand would be prejudicial).
The majority simply assumes delay per se is not prejudicial, but in the case before us more than six years have elapsed since the Defendant’s trial on June 26, 1992 (Clerk’s Papers at 94) and a time lapse of this magnitude warrants further inquiry as to prejudice.
Washington Constitution article I, section 22, explicitly protects the right of appeal in all criminal cases, see State v. Tomal, 133 Wn.2d 985, 988, 948 P.2d 833 (1997), whereas article I, section 10, mandates that “[jjustice in all cases shall be administered openly, and without unnecessary delay.” (Emphasis added.) When read together, article I, section 22, and article I, section 10, guarantee each Defendant the right to an appeal which is disposed of without unnecessary delay. The constitutional text thereby expressly provides delay in and of itself is a constitutional evil against which we must guard: criminal justice must be prompt and not unnecessarily protracted.5 Cf. State v. Williams, 85 Wn.2d 29, 32, 530 P.2d 225 (1975), holding superseded by statute as stated in City of Kennewick v. Vandergriff, 109 Wn.2d 99, 101, 743 P.2d 811 (1987). Nor is excessive delay excused merely because a case is on appeal. State v. Smith, 68 Wn. App. 201, 209, 842 P.2d 494 (1992).
In the case before us the source of the excessive delay was the failure of the State to fulfill its obligations, since the responsibility for ensuring that findings of fact and conclusions of law are accurately recorded lies primarily with the prevailing party. See State v. Vailencour, 81 Wn. App. 372, 378, 914 P.2d 767 (1996); State v. Portomene, 79 Wn. App. 863, 865, 905 P.2d 1234 (1995), review denied, 129 Wn.2d 1016, 917 P.2d 576 (1996); Peoples Nat'l Bank v. *628Birney’s Enters. Inc., 54 Wn. App. 668, 670, 775 P.2d 466 (1989).
How much time must pass before the delay is prejudicial? It has been held that a delay of almost three years before a final opinion could be entered on appeal was an “unnecessary delay” which violated article I, section 10. Smith, 68 Wn. App. at 209. Here, more than six years have passed since the Defendant’s trial. Such a long delay is “unnecessary” because no satisfactory reason has been advanced to justify it. Quite the contrary, the majority concedes it results from reversible error.
The necessity for speedy justice dates at least as far back as the Magna Charta of 1215, which at section 40 mandates, “To no one will we sell, to no one will we deny or delay right or justice.” The principle that justice should be prompt has been incorporated into the legal tradition of this country and has been enshrined in the constitutions of many státes. See, e.g., Colorado Constitution, article II, section 6 (“justice should be administered without sale, denial or delay”); Indiana Constitution, article I, section 12 (“[jjustice shall be administered freely, and without purchase; completely, and without denial; speedily, and without delay”); Oregon Constitution, article I, section 10 (“justice shall be administered, openly and without purchase, completely and without delay”). The founding fathers of our State were also concerned that justice should be prompt, as expressed in the plain language of article I, section 10, of the Washington Constitution, which to this day retains its original language. See Journal of Washington State Constitutional Convention, 1889, at 499 (Beverly Faulik Rosenow ed., 1962). The raison d’étre behind the historical and widespread constitutional prohibition against unnecessary delay in the administration of justice is the right of the accused to dispose of pending charges so as to avoid the disruption, uncertainty, and emotional torment which surely must accompany life under the Sword of Damocles.6
*629The majority’s decision to remand means that if the trial court again convicts the accused, properly supported by written findings, and the defendant subsequently exercises his right to appeal from that new judgment of conviction, it will certainly be another year or more before the matter is finally put to rest. I posit a lapse of seven or eight years is “unnecessary delay” and is prejudicial for the same reason that article I, section 10, condemns delay in and of itself. I would therefore dismiss the charges with prejudice because this delay is prejudicial.
Johnson, J., concur with Sanders, J.

We see this proposition at work in CrR 3.3 which provides for a prompt criminal trial, failing which the criminal charges against the defendant are dismissed with prejudice. CrR 3.3(c), (i).


This phrase originates in Greek mythology which tells of a sword suspended by a single hair over the head of Damocles while he was seated at a sumptuous banquet. The Sword of Damocles has come to represent impending disaster.